Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The amendment filed 08/17/2021 has been received and considered. Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(Step 1) The claim 1-7 recite steps or acts including estimating flow capacities and oil production; thus, the claims are to a process, which is one of the statutory categories of invention. The claims 8-14 recite a computer-readable medium while claims 15-20 recite a system comprising processors, and therefore is a machine, which is a statutory category of invention. 
(Step 2A – Prong One)  The claims 1, 8 and 15 recite:  
preparing, using observed dynamic reservoir data and well data associated with a well, a numerical model of the well that models production of the well (under its broadest reasonable interpretation, mathematical calculation using mathematical techniques as described in the paragraph [0040]); 
updating the numerical model, including adjusting properties used for the numerical model until results of performing a quality assurance/quality control (QA/QC) check on the numerical model indicate that the numerical model is within acceptable limits (under its broadest reasonable interpretation, mathematical calculation using mathematical techniques as described in the paragraph [0041]); 
extracting,…, pressure derivatives from a transient test of the well to create a functional numerical model from the numerical model (under its broadest reasonable interpretation, mathematical calculation using mathematical techniques as described in the paragraph [0046]-[0047]); 
running simulations on the functional numerical model and adjusting reservoir features and properties until acceptable results are achieved  (under its broadest reasonable interpretation, mathematical calculation using mathematical techniques as described in the paragraph [0048]), including: 
determining a pressure match between pressures modeled in the functional numerical model and transient pressures of the well, and comparing the pressure match against acceptable results (under its broadest reasonable interpretation, mathematical calculation using mathematical techniques as described in the paragraph [0049]); and 
determining a log-log plot derivative match between a pressure derivative of the functional numerical model and a pressure derivative of the transient pressures of the well, and comparing the log-log plot derivative match against acceptable results (under its broadest reasonable interpretation, mathematical calculation using mathematical techniques as described in the paragraph [0053]-[0054]); 
providing a simulation output based on the simulations, wherein the simulation output characterizes a reservoir and flow capacities … (under its broadest reasonable interpretation, mathematical calculation using mathematical techniques as described in the paragraph [0065]); and 
estimating flow capacities and oil production for the reservoir based on the simulation output (under its broadest reasonable interpretation, mathematical calculation using mathematical techniques as described in the paragraph [0065]).
Further the limitation dependent claims, under its broadest reasonable interpretation, is the abstract idea of mathematical concepts, more particularly mathematical calculations.
Therefore, the limitations, under its broadest reasonable interpretation, are the abstract idea of mathematical concepts, more particularly mathematical calculations.
(Step 2A – Prong Two: integration into practical application) This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements a “system” comprising “processor” (Claim 14) which is recited at high level generality and recited so generally that they represent more than mere instruction to apply the judicial exception on a computer (see MPEP 2106.05(f)). The limitation can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(d)).  Further, these additional elements do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (except for generic computer components), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond 
Further the limitation “during operation of an exploration oilfield containing the well” and “during exploration in the exploration oilfield” which is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amount to mere data gathering (see MPEP 2106.05(g)). Also the limitation “graphical representation” (Claim 5, 12, and 19) which is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amount to mere data output (see MPEP 2106.05(g)).
These additional elements do not integrate simulation and optimization into a practical application because they do no more than implement the mathematical modeling on a computer (see Specification (i. e. paragraph [0120]-[0124]) which merely uses a computer as a tool to perform an abstract idea.
(Step 2B - inventive concept) The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements   “system” comprising “processor” (Claim 14) amount to no more than mere instruction to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer component cannot provide an inventive concept.  Also the limitation “during operation of an exploration oilfield containing the well” and “during exploration in the exploration oilfield” which is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amount to mere data gathering (iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so 
The limitation “graphical representation” is the element that the courts have recognized as well-understood, routine, conventional activity, such as storing and retrieving information in memory (MPEP 2106.05 (d) II iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93) and receiving or transmitting data (MPEP 2106.05 (d) II i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))).  Considering the claim both individually and in combination, there is no element or combination of elements recited contains any “inventive concept” or adds “significantly more” to transform the abstract concept into a patent-eligible application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1, 3, 5, 8, 10, 12, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kayode et al. (US 20170285221 A1), in view of Noor M. et al. (US 20170234121 A1), and further in view of Nooruddin et al. (US 10094202 B2).
As per Claims 1, 8 and 15, Kayode et al. teaches a computer-implemented method/medium/system (Fig. 2), comprising:
preparing, using observed dynamic reservoir data and well data associated with a well, a numerical model of the well that models production of the well (Fig. 2 step 202, [0028]-[0031], [0033]: the initial geo-model” including measured “transient data”, “permeabilities, porosities, water saturation levels, shale percentages (or combinations of them) of each grid-block” to simulate “volumetric flow through the grid blocks of the full-field model” where each block represents “a portion of the field” in the reservoir and where “values of the grid properties are the same at the well locations” in the respective reservoir.); 
updating the numerical model, including adjusting properties used for the numerical model until results of performing a quality assurance/quality control (QA/QC) check on the numerical model indicate that the numerical model is within acceptable limits (QA/QC) check on the numerical model indicate that the numerical model is within acceptable limits (Fig. 2 step 204->224 [0032], [0038], [0047], [0051]-[0053]: generating “Multiple adjusted geo-models” “by varying the extrapolation approach associated with the initial geo-model” to “estimate the unknown grid property values” with “a match quality index (MQI)for each geo-model” to “identify the geo-model associated with the best ranked MQI value”); 
extracting, during operation of an exploration oilfield containing the well, pressure derivatives from a transient test of the well to create a functional numerical model from the numerical model(Fig. 2 step 206 ->214, [0034], [0038], [0045]- [0046]: calculating “pressure ; 
running simulations on the functional numerical model and adjusting reservoir features and properties until acceptable results are achieved (Fig. 2 step 224, Fig. 5B & 7A, [0046], [0052] “the computer system can further improve the simulated pressure transient derivative by adjusting, for example, the permeability associated with the best ranked geo-model. For example, the computer system can apply permeability multipliers on the selected best geo-model, recalculate pressure transient and compare the derivative plot of newly generated pressure transient with the measured pressure derivative until a suitable match of the two is obtained.”.), including: 
…
providing a simulation output based on the simulations ([0053]-[0054]).
Kayode et al. fails to determining a pressure match between pressures modeled in the functional numerical model and transient pressures of the well, and comparing the pressure match against acceptable results; and 
determining a log-log plot derivative match between a pressure derivative of the functional numerical model and a pressure derivative of the transient pressures of the well, and comparing the log-log plot derivative match against acceptable results; 
…, wherein the simulation output characterizes a reservoir and flow capacities during exploration in the exploration oilfield; and 
estimating flow capacities and oil production for the reservoir based on the simulation output.

determining a log-log plot derivative match between a pressure derivative of the functional numerical model and a pressure derivative of the transient pressures of the well, and comparing the log-log plot derivative match against acceptable results  (Fig. 5, [0128]-[0135], “log-log” plots); 
…, wherein the simulation output characterizes a reservoir and flow capacities during exploration in the exploration oilfield (Fig. 5, [0128]-[0135]). 
Nooruddin et al. teaches estimating flow capacities and oil production for the reservoir based on the simulation output (Fig. 6 and Col. 15 lines 14-56).
Kayode et al., Noor M. et al., and Nooruddin et al. are analogous art because they are all related to a reservoir modeling and simulation.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Noor M. et al. and Nooruddin et al. into Kayode et al.’s invention to provide best guess estimation of values (Noor M. et al.:[0130]) and to provide accurate estimation (Nooruddin et al.: Abstract).

As per Claims 3, 10 and 17, Kayode et al. fails to teach explicitly wherein the simulation output includes a flow capacity (kh) determined from permeability (k) values of the model. 


As per Claims 5, 12 and 19, Kayode et al. teaches wherein providing the simulation output based on the simulations (Fig. 2) includes providing, for presentation to a user in a user interface ([0046]-[0047], [0056]).
Kayode et al. fails to teach explicitly numerical comparisons of the pressures modeled in the functional numerical model and the transient pressures of the well; and 
graphical representations of log-log plot derivative matches.
Noor M. et al. teaches numerical comparisons of the pressures modeled in the functional numerical model and the transient pressures of the well (Fig. 5, Fig. 6A-6D and the description); and 
graphical representations of log-log plot derivative matches  (Fig. 5, Fig. 6A-6D and the description).

4	Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kayode et al. (US 20170285221 A1), in view of Noor M. et al. (US 20170234121 A1) and Nooruddin et al. (US 10094202 B2), and further in view of in view of Al-Shahri (US 20130096896 A1) and in view of Biterge et al. (US 20140257706 A1)
Kayode et al.  as modified by Noor M. et al. and Nooruddin et al. teaches most all the instant invention as applied to claims 1, 3, 5, 8, 10, 12, 15, 17, and 19 above.

determining that geological features… are incorporated correctly in the numerical model (Kayode et al. : [0029]-[0032]); 
determining that reservoir properties ... (Kayode et al. : [0031]-[0032]); 
wherein reservoir properties include permeability, porosity, fluids saturation, …( Kayode et al. : [0031]).
Kayode et al. as modified by Noor M. et al. and Nooruddin et al. fails to teach explicitly geological features including barriers, faults, fractures, and tight layers derived from seismic and geology data analysis of the well; 
determining that reservoir properties from petrophyscial log data,  pressure/volume/temperature (PVT) data based on collected samples, and well data corresponding to well completion and production data of the well are in agreement with input well and reservoir properties; 
wherein reservoir properties include saturation functions, relative permeability, fluids contacts, and reservoir initial conditions of the well; and 
wherein well data includes perforations, geometry, and production rates of the well.
Al-Shahri teaches geological determining that reservoir properties from petrophyscial log data, well data corresponding to well completion and production data of the well are in agreement with input well and reservoir properties ([0032], [0034]-[0035]); 

wherein well data includes perforations, geometry, and production rates of the well ([0032], [0034]).
Biterge et al. teaches geological features including barriers, faults, fractures, and tight layers derived from seismic and geology data analysis of the well ([0022]-[0024]); and 
reservoir properties from pressure/volume/temperature (PVT) data based on collected samples ([0024]), and reservoir properties including relative permeability ([0024]).
Kayode et al. as modified by Noor M. et al. and Nooruddin et al., Al-Shahri, and Biterge et al. are analogous art because they are all related to a reservoir modeling and simulation.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Al-Shahri and Biterge et al. into Kayode et al. as modified by Noor M. et al. and Nooruddin et al.’s invention to provide best guess estimation of values (Noor M. et al.: [0130]) and to provide accurate estimation (Nooruddin et al.: Abstract). Further incorporating the teaching of Al-Shahri is to provide accurate modeling (Al-Shahri: [0007]), and incorporating the teaching of Biterge et al. to determine geological features to improve the reservoir characterization during modeling (Biterge et al.: [0019]).

s 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kayode et al. (US 20170285221 A1) in view of Noor M. et al. (US 20170234121 A1) and Nooruddin et al. (US 10094202 B2), and further in view of Al-Shahri (US 20130096896 A1), Schirrmann et al. (US 20190179873 A1), and Biterge et al. (US 20140257706 A1).
Kayode et al.  as modified by Noor M. et al. and Nooruddin et al. teaches most all the instant invention as applied to claims 1, 3, 5, 8, 10, 12, 15, 17, and 19 above.
As per Claims 4, 11 and 18, Kayode et al. as modified by Noor M. et al. and Nooruddin et al. teaches wherein preparing the numerical model includes building the numerical model using geological data, geophysical data, petrophysical data, core data, reference point data, and well control data, transient test data (Kayode et al. : [0031]-[0032], [0057]). 
Kayode et al. as modified by Noor M. et al. and Nooruddin et al. fails to teach explicitly PVT data, reservoir initial conditions data including pressure (p.sub.i) and temperature (T.sub.i) for each layer indexed by integer i, fluids contacts data including gas-oil contact (GOC) and oil-water contact (OWC) data, capillary pressure (p.sub.c) function data, relative permeability (k.sub.r) data, well trajectory and completion data, and productions rates data.
Al-Shahri teaches fluids contacts data including gas-oil contact (GOC) and oil-water contact (OWC) data, well trajectory and completion data, and productions rates data ([0031], [0032], [0034]-[0037]).
Biterge et al. teaches relative permeability (k.sub.r) data ([0024]).

Kayode et al. as modified by Noor M. et al. and Nooruddin et al., Al-Shahri, Biterge et al., and Schirrmann et al. are analogous art because they are all related to a reservoir modeling and simulation.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Al-Shahri, Biterge et al. and Schirrmann et al. into Kayode et al. as modified by Noor M. et al. and Nooruddin et al.’s invention to provide best guess estimation of values (Noor M. et al.: [0130]), to provide accurate estimation (Nooruddin et al.: Abstract), and to provide accurate modeling (Al-Shahri: [0007]).  Further incorporating the teaching of Biterge et al. to build the model using geophysical data to improve the reservoir characterization during modeling ([0019]).  Schirrmann et al. also teaches a system that improves the accuracies of the values during model realization ([0030]). 

6.	Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kayode et al. (US 20170285221 A1), in view of Noor M. et al. (US 20170234121 A1) and Nooruddin et al. (US 10094202 B2), and further in view of Al-Shahri (US 20130096896 A1).
Kayode et al.  as modified by Noor M. et al. and Nooruddin et al. teaches most all the instant invention as applied to claims 1, 3, 5, 8, 10, 12, 15, 17, and 19 above.

performing a quality assurance/quality control (QA/QC) check on the numerical model (Kayode et al. : Fig. 2 step 204->224 [0032], [0038], [0047], [0051]-[0053]); 
determining whether the numerical model is within acceptable limits (Kayode et al. : Fig. 2 step 204->224 [0032], [0038], [0047], [0051]-[0053]).
Kayode et al. as modified by Noor M. et al. and Nooruddin et al. fails to teach explicitly upon determining that the numerical model is not within acceptable limits and adjusting properties used in the numerical model; and repeating the QA/QC check, the determining, and the adjusting until the numerical model is within acceptable limits. 
Al-Shahri teaches upon determining that the numerical model is not within acceptable limits and adjusting properties used in the numerical model ([0031], [0032], [0034]-[0037]); and 
repeating the QA/QC check, the determining, and the adjusting until the numerical model is within acceptable limits ([0031], [0032], [0034]-[0037]). 
Kayode et al. as modified by Noor M. et al. and Nooruddin et al. and Al-Shahri are analogous art because they are all related to a reservoir modeling and simulation.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Al-Shahri into Kayode et al. as modified by Noor M. et al. and .  

7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kayode et al. (US 20170285221 A1), in view of Noor M. et al. (US 20170234121 A1) and Nooruddin et al. (US 10094202 B2),  and further in view of Biterge et al. (US 20140257706 A1).
Kayode et al.  as modified by Noor M. et al. and Nooruddin et al. teaches most all the instant invention as applied to claims 1, 3, 5, 8, 10, 12, 15, 17, and 19 above.
As per Claim 7, Kayode et al. as modified by Noor M. et al. and Nooruddin et al. teaches further comprising incorporating, into the numerical model, reservoir structures … (Kayode et al. : [0029]).
Kayode et al. as modified by Noor M. et al. and Nooruddin et al. fails to teach explicitly interpreted from seismic data.
Biterge et al. teaches interpreted from seismic data ([0015], [0022]-[0024]).
Kayode et al. as modified by Noor M. et al. and Nooruddin et al. and Biterge et al. are analogous art because they are all related to a reservoir modeling and simulation.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been .

Response to Arguments
8. 	Applicant's arguments filed 08/17/2021 have been fully considered but they are not persuasive.
Examiner respectfully withdraws Claim Rejections - 35 USC § 112 in view of the amendment and/or applicant’s arguments.
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Noor M. et al. and Nooruddin et al. (Claims 1, 3, 5, 8, 10, 12, 15, 17, and 19). 
Further regarding the limitation “estimating flow capacities and oil production for the reservoir based on the simulation output”, it is Examiner’s position that Nooruddin et al. teaches the claimed limitation. In particular, see Col. 15 lines 14-56 and Fig. 6 of Nooruddin et al.

Conclusion
9.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Ozgen (US 20070016389 A1) discloses Method and system for accelerating and improving the history matching of a reservoir simulation model.
.

10.  	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EUNHEE KIM
Primary Examiner
Art Unit 2146



/EUNHEE KIM/            Primary Examiner, Art Unit 2146